        Case 1:11-cv-10230-MLW Document 656 Filed 12/31/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT                  )
SYSTEM, on behalf of itself and all others   )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 11-10230-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
                                             )
ARNOLD HENRIQUEZ, MICHAEL T.                 )
COHN, WILLIAM R. TAYLOR,                     )
RICHARD A. SUTHERLAND, and those             )
similarly situated,                          )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 11-12049-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )
THE ANDOVER COMPANIES                        )
EMPLOYEE SAVINGS AND PROFIT                  )
SHARING PLAN, on behalf of itself, and       )
JAMES PEHOUSHEK-STANGELAND,                  )
and all others similarly situated,           )
                                             )
                Plaintiffs,                  )
v.                                           )   C.A. No. 12-11698-MLW
                                             )
State Street Bank and Trust Company,         )
                                             )
               Defendants.                   )
                                             )

         KELLER ROHRBACK AND ZUCKERMAN SPAEDER’S OBJECTION
               TO NOTICE OF LABATON SUCHAROW LLP AND
               THE THORNTON LAW FIRM LLP RELATING TO
              SEPTEMBER 29, 2020 MEMORANDUM AND ORDER
           Case 1:11-cv-10230-MLW Document 656 Filed 12/31/20 Page 2 of 4




       ERISA Counsel at Keller Rohrback L.L.P. and Zuckerman Spaeder, LLP respectfully

submit this Objection to the Notice of Labaton Sucharow LLP and The Thornton Law Firm LLP

Relating to the September 29, 2020 Memorandum and Order, ECF No. 655. The Notice stated

that because a final judgment (including an attorneys’ fees order and payment schedule) has not

yet been ordered, the prior payment schedule is not operative and therefore the two firms do not

intend to make the scheduled payments into escrow on January 4, 2021.

       Consistent with the Court’s February 27, 2020 Order, ECF No. 590, reallocating

$14,383,827.20 to the Class, and the Court’s July 9, 2020 Order, ECF No. 619, approving the

plan of distribution for the remainder of the settlement fund and the form of Class Notice, ECF

No. 619-1, these payments should be made into the escrow account on January 4, 2021 by

Customer Class Counsel without delay.

       Because the Court’s September 29, 2020 Order, ECF No. 646, contemplated ordering

repayment on the dates previously specified and issuing a final judgment following a ruling on

the Hamilton Lincoln Law Institute’s attorneys’ fees motion, there is no justifiable reason for

Labaton and Thornton to now withhold the first scheduled payment of funds into the escrow

account.


       Dated: December 31, 2020                  Respectfully submitted,

                                                 KELLER ROHRBACK L.L.P.

                                             By: /s/ Lynn Lincoln Sarko
                                                Lynn Lincoln Sarko
                                                Laura R. Gerber
                                                1201 3rd Avenue, Suite 3200
                                                Seattle, WA 98101
                                                Tel.: (206) 623-1900

                                                 ERISA Counsel for Class Representatives The
                                                 Andover Companies Employee Savings and
                                                 Profit Sharing Plan and James Pehoushek-
                                                 Stangeland

                                                 1
Case 1:11-cv-10230-MLW Document 656 Filed 12/31/20 Page 3 of 4




                            By: /s/ Carl S. Kravitz
                               Carl S. Kravitz
                               ZUCKERMAN SPAEDER, LLP
                               1800 M Street, NW
                               Washington, DC 20036
                               Phone: 202-778-1800

                              ERISA Counsel for Class Representatives
                              Arnold Henriquez, Michael T. Cohn, William R.
                              Taylor, and Richard A. Sutherland




                              2
          Case 1:11-cv-10230-MLW Document 656 Filed 12/31/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 31, 2020, I electronically filed the above with the Clerk

of the Court using the CM/ECF system, which in turn sent notice to all counsel of record.



                                              /s/ Lynn Lincoln Sarko
                                               Lynn Lincoln Sarko

4847-3359-9701, v. 1




                                                  3
